Atkinson, Justice,
dissenting. I concur in all the rulings made in the preceding syllabus, prepared at the request of the court, except that I cannot agree that the evidence was sufficient to authorize a finding that the deed in question was a forgery or to authorize the charge submitting that issue to the jury. The charge was erroneous, for the reason that *737it was not supported by evidence, and because of such error a new trial should have been granted.
No. 16103.
April 17, 1948.
Rehearing denied Mat 14, June 11, 1948.
Joseph G. Collins, for plaintiff in error.
Johnson & Johnson, contra.